DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply filed 11/12/2020, is acknowledged.  Claims 9-21 are pending.  

Response to Amendment
The declaration of Takashi Motomura under 37 CFR 1.132 filed 11/12/2020, is sufficient to overcome the rejection of claims 9-14 based upon 35 U.S.C. 102(a)(1) as being anticipated by Echigo et al. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Prior Art Made of Record
	Otsubo et al. (US 2016/0311995) teaches polyphenylene sulfide microparticles have a linseed oil absorption amount of 40 to 1,000 ml/100g and sphericity preferable 80 or more.  See Abstract and para. [0040].   Otsubo et al. does not appear to teach a light scattering index of 0.5 to 1.0.  
	Hama et al. (US 2015/0030842) teaches porous resin particles that have an oil absorption amount of 200 mL/100g to 700 mL/100 g.  See para. [0045].  Hama et al. does not teach sphericity or light scattering as claimed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In addition to the reasons provided in the proceeding office action mailed 8/12/2020, the declaration filed 11/12/2020 distinguishes the claimed invention from the prior art. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618